Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about May 3, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if by committed by an adult, would constitute the crimes of attempted robbery in the second degree, attempted grand larceny in the fourth degree, assault in the third degree and menacing *596in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The record fails to support appellant’s assertion that the victim exaggerated the extent of appellant’s unlawful conduct. Concur—Tom, J.P., Andrias, Friedman, Abdus-Salaam and Roman, JJ.